DETAILED ACTION
Claims 1-20 are pending in the current application.  The present application is being examined under the AIA  first to invent provisions.  
Claim Objections
Regarding each of Claims 2, 10, and 18, it is not clear how the different vehicle is “allowed” to merge. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.  

Claims 1-6, 8-14, and 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Warnick et al. (U.S. Pat. Publ. No. 2019/0265059, hereinafter “Warnick”).    
Specifically, regarding Claim 1, Warnick discloses a computer-implemented method for vehicle communication (Abstract), the computer-implemented method comprising: storing a maneuvering request for a target vehicle (¶¶ [0027], [0059]), transmitting the maneuvering request to the target vehicle via a network (¶ [0027]), determining whether the target vehicle operates according to the maneuvering request (¶ [0071]), and adding an amount of credit to an account associated with the target vehicle when it is determined that the target vehicle operates according to the maneuvering request (¶ [0071]).
Regarding Claim 2, Warnick discloses the maneuvering request further comprises a request for the target vehicle to: change a lane in exchange for the credit (“moving to the right-hand lane”; ¶ [0071]).
Regarding Claim 3, Warnick discloses the maneuvering request comprises a description of the target vehicle, and wherein the description comprises at least one of a type of the target vehicle (“wide load” or “long length”; ¶ [0085]).
Regarding Claim 4, Warnick discloses the maneuvering request comprises a position of the target vehicle (“timestamped location data”;  ¶ [0071]).
Regarding Claim 5, Warnick discloses receiving the maneuvering request via the network from a computer embedded in a different vehicle or a mobile device located in the different vehicle (¶ [0028]).
Regarding Claim 6, Warnick discloses identifying the target vehicle by: receiving, over the network, a first position signal from a different vehicle (¶¶ [0075], [0076]), receiving, over the network, a second position signal from the target vehicle (¶¶ [0075], [0076]), determining a relative position of the target vehicle with respect to the different vehicle, based on the first position signal and the second position signal  (e.g., when in a group of truck convoy vehicles, family members, or commuting work team; ¶ [0076]), determining whether the relative position matches a position within the maneuvering request (e.g., between location 310 of member 30a and destination 330; ¶ [0070], and identifying the target vehicle when the relative position matches the position in the maneuvering request (specific encumbering member of group 30; ¶ [0071]). 
Regarding Claim 8, Warnick discloses determining movement of a different vehicle (“dynamically receive”[d] information on 30d; ¶ [0071]), and automatically transmitting the maneuvering request to the target vehicle when the movement indicates that the different vehicle is approaching the target vehicle (via “dynamic agreement”; ¶ [0071]).
Claims 9-14 and 16-20 include language similar to those of Claims 1-6, 8, and 1-4, respectively, and are rejected for reasons at least similar to those discussed above. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made. 
Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Warnick in view of Bucholz (U.S. Pat. No. 7,579,965).
Specifically, regarding Claim 7, Warnick discloses substantially all of the limitations of the present invention but does not disclose the claimed identifying.  
However, Bucholz discloses that identifying a target vehicle comprises comparing stored information of the target vehicle with a description of the target vehicle (col. 3, ll. 50-55), and identifying the target vehicle when the stored information corresponds to a description (col. 4, ll. 36-45).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Bucholz with those of Warnick to extract further information from a stored database to provide historical vehicle information (e.g., col. 4, ll. 22).
Claim 15 includes language similar to that of Claim 7 and is rejected for reasons at least similar to those discussed above. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY R. JIMENEZ whose telephone number is 313-446-6518.  The examiner can normally be reached Monday through Thursday, 1030am - 9pm.   
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke, can be reached at (571) 272-2009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANTHONY R JIMENEZ/Primary Examiner, Art Unit 2833